DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11 October 2022 has been entered. Claims 1-6, 9-17, and 20 remain pending in this application.  Claims 1,11, and 20 have been amended.  Applicant's amendment to the specification and the claims have overcome each and every objection set forth in the Non-Final Office Action mailed 11 July 2022. 

Response to Arguments
Regarding claims 1-6, 9-10, and 20, Applicant’s arguments have been fully considered and are persuasive.  The rejection of claims 1-6, 9-10, and 20 has been withdrawn. See allowable subject matter below.
Regarding claim 11, Applicant’s arguments have been fully considered but are not persuasive.  
Applicant argues that claim 11 recites “virtual measurement area is a circuit diagram of the DUT or a picture of the DUT” and that Rinder only teaches “live video images of the DUT 102” that are captured by the probe camera 213.  The Examiner respectfully disagrees for the following reasons.  Rinder teaches in para [0029] that “in some embodiments, a still image may be captured and stored.”  Therefore the teachings of Rinder are not limited to “live video” only as argued by the applicant.  
 Regarding dependent claims 12-17, Applicant has relied upon arguments presented with respect to claim 11.  These arguments have been considered but are not persuasive for at least the reasons set forth above with respect to claim 11. 

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites dependence on canceled claim 7.  For examination, it was assumed claim 9 depended from claim 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rinder et al. US 2021/0263074 (Rinder).
Regarding claim 11, Rinder teaches (Fig. 2) an apparatus capable of performing the method for operating a measurement system (see Fig. 2), said measurement system comprising a probe unit (probe head 103) and a measurement device (test and measurement probe 200 with test and measurement instrument 101) with an image analysis circuit (see para [0030] – image from camera 213 is compared and therefore connected to image analysis circuitry), said probe unit comprising a probe tip (see para [0013] – probe head includes single probe tip contact) and at least one image sensor (camera 213), said method comprising:
capturing an image of a virtual measurement area being associated with a device under test by said at least one image sensor (see para [0029-0030] – captured still image by probe camera 213 is utilized for augmented reality feature which includes saved image of user’s schematic and layout), wherein the virtual measurement area is a circuit diagram of the device under test or a picture of the device under test (see para [0029] – captured image is still image);
analyzing said image captured by said image analysis circuit (see para [0030] – captured image is compared with data saved regarding schematics and layouts.  This corresponds to analyzing);
determining at least one characteristic quantity of said image captured via an image analysis technique by said image analysis circuit (see para [0030] – relative location of probe and correct probing point is determined) thereby automatically identifying a type of a virtual contact point in said virtual measurement area (see para [0030] – correct probing point is identified and display is to guide user), wherein said virtual contact point in said virtual measurement area corresponds to a real contact point to be probed of a real device under test (see para [0030] – in augmented reality feature the saved data and camera image are processed to determine the correct probing point and guide the user to move probe there. Correct probe position corresponds to a real probe point on device under test);
gathering an information concerning a test position of said probe unit from said at least one characteristic quantity by said image analysis circuit since said image analysis technique automatically determines a location of said real contact point corresponding to said virtual contact point (see para [0030] – direction probe needs to move is determined based of locations of probe head 103 and correct probing locations), wherein the test position is the location to which the probe tip of the probe unit is moved manually by a user in order to perform a measurement (see para [0030] – user moved probe head 103 to desired position); and
displaying a representation of said location of said real contact point and/or information on said virtual contact point on a display of said measurement device such that the user is enabled to practice correctly identifying contact points of said real device under test (see para [0030] – flashing arrow over image captured by probe camera is displayed on touchscreen user interface to guide user to correct location), which is useful during training of the user.  
Regarding claim 12, Rinder teaches the method of Claim 11, wherein said at least one characteristic quantity is compared with a data set (see para [0030] – position of probe head 103 is compared with saved data regarding the DUT), wherein said data set comprises at least one of information on properties of said device under test and/or at least one characteristic quantity associated with said device under test (see para [0030] – saved data is related to schematic and layout of the DUT 102 for identifying probing locations).
Regarding claim 16, Rinder teaches the method of Claim 11, wherein at least one of a location of said probe unit and a position of said probe unit is determined based on said image (see para [0030] – position of the probe head 103 with respect to the desired probing location is determined).
Regarding claim 17, Rinder teaches the method of Claim 16, wherein at least one of a location of said probe unit relative to a test point and a position of said probe unit relative to said test point is determined based on said image (see para [0030] – position of the probe head 103 with respect to the desired probing location is determined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rinder et al. US 2021/0263074 (Rinder) in view of Hasegawa et al. US 20070159194 (Hasegawa).
Regarding claim 13, Rinder teaches the method of Claim 12, but does not explicitly teach wherein said at least one characteristic quantity of said image is compared with a three-dimensional model of said device under test.
Hasegawa teaches said data set comprises a three-dimensional model of at least a portion of said device under test (see para [0010] — three-dimensional position of four electrodes of a device under test are determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison of the characteristic quality taught by Rinder to include at least a three-dimensional model of the device under test as taught by Hasegawa as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to have an accurate position regarding the electrodes in order to make reliable contact with the probe tip.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rinder et al. US 2021/0263074 (Rinder) in view of Feinstein US 6,701,003 (Feinstein).
Regarding claim 14, Rinder teaches the method of Claim 11, but does not explicitly teach wherein said at least one characteristic quantity comprises at least one of a shape, a geometrical pattern, a color pattern and an object class.
Feinstein teaches wherein said at least one characteristic quantity comprises at least one of a shape, a geometrical pattern, a color pattern, and an object class (see Fig. 4 – step 308-312 includes extracting outline of the board from the image.  This is considered to include shape and geometric pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement method taught by Rinder to include the added capability of being configured determine characteristic quality such as shape and/or geometrical pattern as taught by Feinstein as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a measurement system which is used to evaluate a number of different components and provide the proper test parameters each time, as taught by Feinstein. 
Regarding claim 15, Rinder teaches the method of Claim 11, but does not teach wherein at least one measurement parameter of said measurement device is adapted based on said at least one characteristic quantity.
Feinstein teaches (Fig. 3-4) one measurement parameter of said measurement device is adapted based on characteristic quantity (see Fig. 4 – images captured in step 304 are used to identify the device under test in step 312/316 and then select an optimized test in step 324.  The selection of an optimized test in step 324 is considered to correspond to claimed “adapt properties of an electrical signal.”  Also see col. 6, lines 1-4 – tester 100 is at least a signal generator and therefore understood to provide electrical signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement method taught by Rinder to include the added capability of adapting a measurement parameter based on the characteristic quality as taught by Feinstein as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a measurement system automatically select an optimized test for particular device as taught by Feinstein.


Allowable Subject Matter
Claims 1-6, 10, and 20 are allowed.
Claim 9 would be allowable if rewritten to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record taken alone or in combination fails to teach a measurement system, comprising:
a probe unit comprising a probe tip and at least two image sensor sensors, 
wherein the image analysis circuit is configured to determine three-dimensional image data based on the images captured by the at least two image sensors, and wherein the image analysis circuit is configured to compare the three-dimensional image data with the three-dimensional model so as to gather the information concerning the test position of the probe unit, in combination with all other elements of claim 1.

Claims 2-6 and 10 are allowed as they further limit claim 1.
Claims 9 would be allowable if rewritten as it further limits claim 1. 

Regarding claim 20, the prior art of record taken alone or in combination fails to teach a measurement system, said measurement system comprising a measurement device and a probe unit,
said probe unit comprising a probe tip and at least two image sensor sensors, 
wherein the image analysis circuit is configured to determine three-dimensional image data based on the images captured by the at least two image sensors, and wherein the image analysis circuit is configured to compare the three-dimensional image data with the three-dimensional model so as to gather the information concerning the test position of the probe unit; in combination with all other elements of claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2858